DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 25 April 2022.
Claims 1, 14, 25, 26 have been amended. 
Claims 11, 12, 22, 23 have been canceled.
Claims 1-10, 13-21, 24-26 are currently pending and have been examined.
Claims 1-10, 13-21, 24-26 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Drawing Objections have been fully considered and they are persuasive due to Applicant amendments.  The objections in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “the pending claims are not directed to a mental process in that the pending claims cannot be performed mentally in the human mind.” Examiner respectfully disagrees.
The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose receiving a search query and searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query.  That task may be performed by the human mind or with pen and paper.
  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that “the claims are integrated into practical applications” because the claims “reflect specific banking relationships, payment preferences, and transaction options that must be considered and accounted for in order to efficiently conduct business-to-business transactions.” Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “system,” “processor,” “computer,” “instructions,” “financial transaction system,” “user interface,” and “a non-transitory computer-readable medium”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices. Generating a payment option to allow the user to select, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze business records, intended recipients, and transaction information (i.e., data) to draw conclusions about that content, and to provide information regarding possible payment options to choose from.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that “the additional elements apply the alleged abstract idea in a meaningful way described above generally linking the user of the alleged abstract idea to a particular technological environment.” Examiner respectfully disagrees.
In Bascom, the claims were directed to the inventive concept of providing customizable Internet-content filtering which, under Step 2 of the Alice analysis, was found to transform the abstract idea of filtering content into a patent-eligible invention.  Although the underlying idea of filtering Internet content was deemed to abstract, under step 2 of the Alice analysis, the claims carved out a specific location for the filtering system, namely a remote Internet service provider (ISP) server, and required the filtering system to give users the ability to customize filtering for their individual network accounts. Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016). 
Unlike in BASCOM, the present claims do not disclose non-generic arrangement of known, conventional elements, as in BASCOM.  The claims are using a generic processor to analyze a search query, business records, intended recipients, and payment options in order to present possible payment options for the user to select from.   Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the processor is a generic processor: [0032] Processor 210 may include or one or more known processing devices, such as, for example, a microprocessor. In some embodiments, processor 210 may include any type of single or multi-core processor, mobile device microcontroller, central processing unit, etc. In operation, processor 210 may execute computer instructions (e.g., program codes) and may perform functions in accordance with techniques described herein. Computer instructions may include routines, programs, objects,11 Customer No. 96,592 Attorney Docket No. 11360.0687-00000components, data structures, procedures, modules, and functions, which may perform particular processes described herein. In some embodiments, such instructions may be stored in memory 230, processor 210, or elsewhere.),  the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.

	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-10, 13-21, 24-26 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 13-21, 24-26, are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claims 1 and 14 are directed to systems comprising a series of components and Claims 25 and 26 are directed to methods comprising a series of steps. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-10, 13-21, 24-26, the independent claims (Claims 1, 14, 25, 26) are directed, in part, to receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query; providing the at least one matching business record for display comprising: providing a payment timing constraint associated with each of the at least one payment option for display, 4Application No.: 16/899,429 Attorney Docket No.: 11360.0687-00000 wherein the payment timing constraint indicates a length of time to process the associated payment option; and providing a transaction cost associated with each of the at least one payment option for display; receiving a selection of an intended recipient selected from the at least one matching business record; generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user; providing the at least one payment option for display to the user; receiving a selection of one of the at least one payment option; and processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when evaluating the business record to generate at least one payment option got transferring a payment amount; business relations and legal obligations occur when processing the transferring of the payment amount from the user to the intended recipient using the selected payment method; and managing relationships occur when following rules to search through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “system,” “processor,” “computer,” “instructions,” “financial transaction system,” “user interface,” and “a non-transitory computer-readable medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-10, 13, 15-21, 24 are directed to explaining more about what data is analyzed during the generating the at least one payment option.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  In addition, the dependent claims do recite additional elements: “application program interface (API),” “repository,” “centralized repository”.   However, like above, the additional elements in the steps are recited at a high-level generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2010/0042537 A1) hereinafter Smith, in view of Calinog et al. (US 2020/0034813 A1) hereinafter Calinog, in view of Ortiz et al. (US 2018/0253717 A1) hereinafter Ortiz.
Claims 1, 14, 25, 26
Smith discloses the following limitations:
 (Currently Amended) A computer-implemented system comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query; providing the at least one matching business record for display to a user via a user interface; (see at least [0021] [0032]-[0038] [0005] [0007] [0022]-[0028] [0057]-[0073] Fig. 1; Fig 5A.  Smith discloses an electronic bill payment system with variable payment options.  Smith discloses the electronic bill payment system opens a screen on a graphical user interface to allow a user to search for a bill payment.  Smith discloses data is stored in a database/storage.  The database includes historical payment bills and payment account information.).
receiving a selection of an intended recipient selected from the at least one matching business record; (see at least 0021] [0032]-[0038] [0005] [0007] [0022]-[0028] [0057]-[0073] Fig. 1; Fig 5A.  Smith discloses an electronic bill payment system with variable payment options.  Smith discloses the electronic bill payment system opens a screen on a graphical user interface to allow a user to search for a bill payment.).  Smith discloses the interface accepts a payer selection.).
generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user; providing the at least one payment option for display to the user via the user interface,  (see at least Fig. 5A; [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.).
providing the at least one payment option for display to the user via the user interface, comprising: providing a payment timing constraint associated with each of the at least one payment option for display to the user via the user interface, 4Application No.: 16/899,429 Attorney Docket No.: 11360.0687-00000 (see at least Fig. 3; Fig, 4A; Fig. 4B; [0043]-[0049].  Smith discloses a time-line of days are displayed on a user interface.  The time-line of days may include the nominal bill due date, a sequence of days preceding the due date, and a sequence of days following the due date.  A first set of labels appear in a row below the time-line of days.  The set of labels include: early payment, on-time payment, urgent payment, excused late payment, late over 5 days payment, late over 30 days payment, etc.).
providing a transaction cost associated with each of the at least one payment option for display to the user via the user interface; (see at least Fig. 3; Fig, 4A; Fig. 4B; [0043]-[0049] [0067] [0071] [0080].  Smith discloses a time-line of days are displayed on a user interface.  The time-line of days may include the nominal bill due date, a sequence of days preceding the due date, and a sequence of days following the due date.  A first set of labels appear in a row below the time-line of days.  The set of labels include: early payment, on-time payment, urgent payment, excused late payment, late over 5 days payment, late over 30 days payment, etc.  A second and third set of labels appear below that provide a basis for varying the payment options.  For example, explains the option of a late payment with interest and/or a late payment with penalty based on formula and facts of individual payer history.  Also for example, for payment 6-10 days early, the payment option may be for the bill amount with a first fee amount added (i.e., transaction cost); for payment 2-5 days early, the payment option may be the bill amount with a second fee amount (i.e., transaction cost) added; and for payment one day early or on the bill payment due date, the payment option may be the bill amount with a third fee amount added.).
receiving a selection of one of the at least one payment option; and  (see at least Fig. 5A; Fig. 5B; [0007] [0022] [0057]-[0073] [0035].  Smith discloses the payer selects a presented option.).
processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.  (see at least Fig. 5B; [0061]-[0086] [0035].  Smith discloses the Financial Institution and Third Party Server receives payer account data to initiate a payment transaction and the funds are transferred.).

Smith teaches the limitations shown above.  Smith fails to specifically explain details of analyzing data for the payment options.
However, Calinog discloses the following limitations:
A computer-implemented system comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query; providing the at least one matching business record for display to a user via a user interface; (see at least [0038] [0016] [0023]-[0025] [0042]-[0048] [0052] [0054] [0057]-[0063] [0074] [0089].  Calinog discloses a system and method for scheduling business-to-individual payments.  Calinog discloses a payee logs onto his account.  He searches for an upcoming payment to a Payer.  A list of Payers is generated based on bills stored in a data storage.  Calinog discloses finding bills to determine the amount of funds that a payer owes a payee and/or an amount of funds that a payee owes a payer.).
generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user; providing the at least one payment option for display to the user via the user interface, (see at least Fig. 4A; Fig. 4B; [0023]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses that data is examined from the payee’s data source (i.e., their accounts at their banks)/account balances.  The accounts will be examined to determine the payee and payer’s cash flows.  The type of business the payer runs is also a consideration (some businesses (e.g., catering company) require a deposit to purchase materials (i.e., food) before an event).  Furthermore, the payee and payer’s preferences of payments timeline will be analyzed.  Calinog discloses analyzing payee account data, payer account data, preferences, and historical data to generate consensus payment terms.).
receiving a selection of one of the at least one payment option; and processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.  (see at least Fig. 2; Fig. 4B; [0068]-[0070].  Calinog discloses initiate an electronic funds transfer on a date selected from consensus schedule.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith to incorporate the teachings of Calinog and specifically disclose how to analyze the account data and other data gathered because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Smith/Calinog teach the limitations shown above.  Smith/Calinog fail to specifically disclose a payment timing constraint indicates a length of time to process the associated payment option.
However, Ortiz discloses the following limitations:
providing the at least one payment option for display to the user via the user interface, comprising: providing a payment timing constraint associated with each of the at least one payment option for display to the user via the user interface, 4Application No.: 16/899,429 Attorney Docket No.: 11360.0687-00000 wherein the payment timing constraint indicates a length of time to process the associated payment option; and (see at least [0087] [0132] [0130] [0077] [0078] [0055] [0057].  Ortiz discloses the user is given the ability to change a selected method of payment.  The user is able to select a new or revised for(s) of payment in case the user needs the payment to be processed within a specified time limit (e.g., during the same business day, within 24 hours or a standard transaction clearance period, or within some other predefined cutoff).  The user will be sent a notification of his trusted device to indicate a processing time constraint and of he wishes to select a revised form of payment.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog to incorporate the teachings of Ortiz and specifically disclose a payment timing constraint indicates a length of time to process the associated payment option because doing so allows a user to see if steps may be taken to reduce processing times or choose a different payment if the user needs a payment processed within a specified time limit (e.g., during the same business day, within 24 hours or a standard transaction clearance period, or within some other predefined cutoff).  This may also increase the number of payment options available for a transaction. (see at least Ortiz [0087] [0037] [0055] [0057] [0078] [0118]). 

Claim 2
Smith/Calinog/Ortiz disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 1, wherein the plurality of business records is created and maintained in a repository accessible to the at least one processor.   (see at least [0032] [0033] [0038] [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses data is stored in a database/storage.  The database includes payment bills and payment account information.).

Claim 3
Smith/Calinog/Ortiz disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 2, wherein the repository is a centralized repository.  (see at least [0021] [0032] [0033] [0038] [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses the Financial Institution uses its FI central/third party computer system to access payer account records when a payer wishes to use the FI's third party payment services.).

Claim 4
Smith/Calinog/Ortiz disclose the limitations shown above.  Calinog specifically discloses that data is accessible to the processor through an application program interface (API):
 (Original) The computer-implemented system of claim 1, wherein at least a portion of the plurality of business records is accessible to the at least one processor through an application program interface (API).  (see at least [0031] [0035] [0055] [0078] [0084] [0023]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses the mobile banking circuit of the computing devices may comprise, be part of, and/or be configured to interact with (for example, through an application programming interface (API)) with one or more circuits of the provider computing system
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Ortiz to incorporate the teachings of Calinog and specifically disclose that data is accessible to the processor through an application program interface (API) because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claims 5, 16
Smith/Calinog/Ortiz disclose the limitations shown above.  Calinog specifically discloses the payer information comprises information concerning the account information, payment preferences, transaction related information specific to the business):
(Original) The computer-implemented system of claim 1, wherein the business profile comprises information concerning name, address, contact information, account information, payment preference, banking relationship, or transaction related information specific to a business.  (see at least [0015] [0032] [0042] [0021] [0022]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses analyzing information from the payee data sources to generate preferred payment terms for the payee, calculating a cash flow stream and/or a minimum account balance threshold for the payee.  Further, accurate and realistic predictions of consensus payment terms are facilitated by using a payment terms pattern repository with at least one attribute descriptive of a property of a previous transaction between the parties.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Ortiz to incorporate the teachings of Calinog and specifically disclose that the payer information comprises information concerning the account information, payment preferences, transaction related information specific to the business because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). Claims 6, 17
Smith/Calinog/Ortiz disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 1, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on information concerning the user, the user's banking information, the user's payment preference, the intended recipient, the intended recipient's banking information, and the intended recipient's payment preference.  (see at least [0023] [0047] [0050] [0052] [0032]-[0039] [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses that account data records will be referenced by the payment options rules.  The account data records include payment history and past payment preferences.). 

Smith/Calinog/Ortiz disclose the limitations shown above.  Calinog specifically discloses generating the payment option based on the recipient’s banking account information, payment preference, and type of payer:
The computer-implemented system of claim 1, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on information concerning the user, the user's banking information, the user's payment preference, the intended recipient, the intended recipient's banking information, and the intended recipient's payment preference. (see at least [0023]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses that data is examined from the payee’s data source (i.e., their accounts at their banks)/account balances.  The accounts will be examined to determine the payee and payer’s cash flows.  The type of business the payer runs is also a consideration (some businesses (e.g., catering company) require a deposit to purchase materials (i.e., food) before an event).  Furthermore, the payee and payer’s preferences of payments timeline will be analyzed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Ortiz to incorporate the teachings of Calinog and specifically disclose generating the payment option based on the recipient’s banking account information, payment preference, and type of payer because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claims 7, 18
Smith/Calinog/Ortiz disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on the payment amount.  (see at least Fig. 5A; Fig. 4A; Fig. 4B [0005] [0007] [0022]-[0028] [0043]-[0049] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.  There may also be an option of a late payment with interest and/or a late payment with penalty based on formula and facts of individual payer history.).

Claims 8, 19
Smith/Calinog/Ortiz disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on a payment date specified by the user.   (see at least Fig. 5A; Fig. 4A; Fig. 4B [0005] [0007] [0022]-[0028] [0043]-[0049] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.  Moreover, the Financial Institution and the biller may have a fee arrangement between themselves.).

Claims 9, 20
Smith/Calinog/Ortiz disclose the limitations shown above.  Calinog specifically discloses the payment option is based on restrictions, limitations, or preferences imposed by the bank:
(Original) The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on restrictions, limitations, or preferences imposed by a bank associated with at least one of the user or the intended recipient.  (see at least [0023]-[0025] [0032] [0031] [0042]-[0048] [0051] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses that the a payment option may be declined.  The payment option may be based on the cash flow in payee and payer accounts (there may be threshold rules by the banks on cash flow).  There are also fee and settlement rules that are factored into the various payment terms.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Ortiz to incorporate the teachings of Calinog and specifically disclose that the payment option is based on restrictions, limitations, or preferences imposed by the bank because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claims 10, 21
Smith/Calinog/Ortiz disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: 6Application No.: 16/899,429 Attorney Docket No.: 11360.0687-00000 generating the at least one payment option based on payment options previously used by the user.   (see at least [0023] [0047] [0050] .   Smith discloses the biller may wish to consider historical billing and payment records for a particular payer (customer) as part of determining the payment options to be offered.).

Claims 13, 24
Smith/Calinog/Ortiz disclose the limitations shown above.  Calinog specifically discloses indicating whether a payment option is declined:
 (Original) The computer-implemented system of claim 1, wherein the providing the at least one payment option for display to the user via the user interface further comprises: indicating whether any of the at least one payment option is unsuitable for processing the transferring of the payment amount from the user to the intended recipient.  (see at least [0051] [0052] [0056] [0066] [0075].  Calinog discloses that the payment terms may be declined and new terms may be proposed and rescheduled.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Ortiz to incorporate the teachings of Calinog and specifically disclose indicating whether a payment option is declined: because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claim 15
Smith/Calinog/Ortiz disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 14, wherein the at least one processor is configured to execute in conjunction with the financial transaction system to perform the searching of the at least one matching business record and the generating of the at least one payment option. (see at least [0021] [0032]-[0038] [0005] [0007] [0022]-[0028] [0057]-[0073] Fig. 1; Fig 5A.  Smith discloses the electronic bill payment system opens a screen on a graphical user interface to allow a user to search for a bill payment.  Smith discloses data is stored in a database/storage.  The database includes historical payment bills and payment account information.  Later, Smith discloses the payer selects a presented option.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purves (2013/0346302) discloses a system that retrieves all of the user’s upcoming bill payments in order to remind a user to pay his bills on time.  Purves discloses selecting payer identification information, transaction information, and payment information.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        

/HANI M KAZIMI/Primary Examiner, Art Unit 3691